COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Araceli Zapata d/b/a El Super, Veljaco Corp., Inc, d/b/a EL
                            Meat Market & Taqueria and Carmen Gloria Veljanovich v.
                            Clear Creek Independent School District, et al.

Appellate case number:      01-16-00436-CV

Trial court case number:    2013-04925

Trial court:                165th District Court of Harris County

        On August 11, 2016, the Clerk of this Court notified appellants that, because the
reporter had not yet received a request or payment for the reporter’s record, if appellants
failed to provide evidence of payment or arrangements to pay for the reporter’s record by
September 12, 2016, this Court may set the briefing schedule and proceed without the
reporter’s record. See TEX. R. APP. P. 37.3(c). On August 16, 2016, this Court dismissed
as moot the appellees’ motion to dismiss this appeal because, among other things, the
correct reporter, Jenine Redden, had just recently been identified. Appellants have failed
to respond timely to the notice from the Clerk of this Court and no reporter’s record has
been filed in this Court.


       Accordingly, this Court will consider and decide this appeal on those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellants’ brief is ordered to be filed no later than 30 days from the
date of this order. See TEX. R. APP. P. 38.6(a).


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: October 20, 2016